Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	None of the references discloses the conveyor, burner assembly, burner tube, fan, and passive tube combination as in independent claims 1 and 18, nor the burner tube and rifling plate combination where the burner tube extends into a plenum and receives at least a portion of the flame from a burner assembly, and the plate extends within and along the burner tube length and is slidingly positioned within the burner tube such that the burner tube is permitted to lengthen and shorten along the length of the burner tube at different temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.